NUMBER 13-20-00333-CV & 13-20-00384-CV

                           COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG

ENO WILLIAMS AND
ANTHONY WELCH,                                                          Appellants,

                                             v.

JP MORGAN CHASE BANK, N.A.                                                Appellee.


               On appeal from the County Court at Law No. 5
                      of Fort Bend County, Texas.



                                     ORDER
  Before Chief Justice Contreras and Justices Longoria and Perkes
                         Order Per Curiam

      Appellants, Eno Williams and Anthony Welch, filed two notices attempting to

appeal both an Order on Plaintiff’s Motion for Summary Judgment and an Order Vacating

Order of Dismissal in trial court case number 20-CV-066910 of the County Court No. 5 of

Fort Bend County.
      This cause is before the Court because appellant’s second Notice of Appeal

addressing the Order on Plaintiff’s Motion for Summary Judgment is untimely. Therefore,

the appeal of the Trial Court’s Summary Judgement is hereby SEVERED from the

remainder of the appeal and is hereby issued appellate cause number 13-20-00384-CV,

styled Eno Williams and Anthony Welch v. JP Morgan Chase Bank, N.A..

      The appeal of the July 9 Order Vacating Order of Dismissal will remain under the

original cause number, 13-20-00333-CV, and will proceed in due course.



                                                            PER CURIAM

Delivered and filed the
10th day of September, 2020.




                                          2